Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goluguri (US 2020/0178073) in view of Grost et al. (US 2013/0045689).
Regarding claim 1, Goluguri teaches a vehicle (fig. 1) comprising: a notification type determination device (i.e., virtual assistance module for causing imagery to be provided to the display [0016]) configured to: identify a content received through a communication terminal (i.e., identify the content of the message, if the message is a text, the message may be displayed on the display 124 and/or released to the recipient's smart phone or portable electronic device. In block 530, if the message does include private content, the vehicle virtual assistance system 200 may determine vehicle occupancy to determine whether or not the message may be released [0059]); and determine a notification type of the text message when it is identified that the type of the text message is a public warning text (i.e., receive a message intended for a user, determine a number of occupants present in the vehicle, determine whether or not the message includes private content, and present the message to the user based on whether the message includes the private content and the number of occupants in the vehicle [0003], inquiring whether a message contains a particular type of data or not (e.g., a string of numbers or particular words[0028], determining whether to release a message based a categorization of the message [0045], [0048], [0059]); a notification content determination device (i.e., virtual assistance to categorize message [0047]-[0048] configured to: analyze a text string of the text message (i.e., whether content contains a particular type of data or not[0028]); and determine notification content associated with the text message when it is identified that the type of the text message is the public warning text (i.e., inquiring whether a message contains a particular type of data or not [0028]); and an output device configured to output a notification to a passenger depending on the notification type and the notification content (i.e., releasing the message to the passenger [0050], [0063]-[0064], assigning an emergency classification to the message based on urgency of the message [claim 7]).  
Goluguri does not specifically teach identify a type of a text message received through a communication terminal.
However, the preceding limitation is known in the art of communications. Grost teaches a hands-free system for a vehicle filters some types of messages while allowing other types of text messages that are deemed to be of an urgent or important nature to reach a driver/passenger ([0025], [0027]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Grost within the system of Goluguri in order to prioritize the type of text message to be displayed while the vehicle is in motion.

Regarding claim 2, Goluguri in view of Grost teaches all the limitations above. Goluguri in combination with Grost teaches the notification type determination device is configured to: identify the type of the text message depending on a transmission identifier of the text message (i.e., text message can be categorized/identified as urgent or noon-urgent; one message may be analyzed and understood to include content that such as, “Call me immediately, I need to go to the emergency room.” This message may be classified as urgent. Another exemplary message may include content stating, “Have you seen the Nationals record? They are on a hot streak!” Such a message may be classified as non-urgent [0047]).  
Regarding claim 3, Goluguri in view of Grost teaches all the limitations above. Goluguri further teaches classify importance of the text message depending on the transmission identifier (i.e., text message can be categorized/identified as urgent or noon-urgent; one message may be analyzed and understood to include content that such as, “Call me immediately, I need to go to the emergency room.” This message may be classified as urgent. Another exemplary message may include content stating, “Have you seen the Nationals record? They are on a hot streak!” Such a message may be classified as non-urgent [0047]); Grost in combination with Goluguri teaches  determine the notification type depending on the importance when it is identified that the type of the text message is the public warning text (i.e., allowing text message warning of an emergency situation [0027]).
Regarding claim 4, Goluguri in view of Grost teaches all the limitations above. Goluguri further teaches the output device includes a display that is configured to display the text string (i.e., text message received may be display within the passenger compartment [0054]), and the notification type determination device is configured to determine at least one of a display time, a display color, or a display continuity of the text string depending on the importance (i.e., text message received may be display within the passenger compartment [0054]). 
Regarding claim 1, Goluguri teaches an operating method of a vehicle, the method comprising: identifying a content received through a communication terminal (i.e., identify the content of the message, if the message is a text, the message may be displayed on the display 124 and/or released to the recipient's smart phone or portable electronic device. In block 530, if the message does include private content, the vehicle virtual assistance system 200 may determine vehicle occupancy to determine whether or not the message may be released [0059]); and determining a notification type of the text message when it is identified that the type of the text message is a public warning text (i.e., receive a message intended for a user, determine a number of occupants present in the vehicle, determine whether or not the message includes private content, and present the message to the user based on whether the message includes the private content and the number of occupants in the vehicle [0003], inquiring whether a message contains a particular type of data or not (e.g., a string of numbers or particular words[0028], determining whether to release a message based a categorization of the message [0045], [0048], [0059]); analyzing a text string of the text message (i.e., whether content contains a particular type of data or not[0028]); and determining notification content associated with the text message when it is identified that the type of the text message is the public warning text (i.e., inquiring whether a message contains a particular type of data or not [0028]); and an outputting device configured to output a notification to a passenger depending on the notification type and the notification content (i.e., releasing the message to the passenger [0050], [0063]-[0064], assigning an emergency classification to the message based on urgency of the message [claim 7]).  
Goluguri does not specifically teach identify a type of a text message received through a communication terminal.
However, the preceding limitation is known in the art of communications. Grost teaches a hands-free system for a vehicle filters some types of messages while allowing other types of text messages that are deemed to be of an urgent or important nature to reach a driver/passenger ([0025], [0027]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Grost within the system of Goluguri in order to prioritize the type of text message to be displayed while the vehicle is in motion.
Regarding claim 17, Goluguri in view of Grost teaches all the limitations above. Goluguri further teaches identifying the type of the text message depending on a transmission identifier of the text message (i.e., text message can be categorized/identified as urgent or noon-urgent; one message may be analyzed and understood to include content that such as, “Call me immediately, I need to go to the emergency room.” This message may be classified as urgent. Another exemplary message may include content stating, “Have you seen the Nationals record? They are on a hot streak!” Such a message may be classified as non-urgent [0047]).  ; classifying importance of the text message depending on the transmission identifier (i.e., text message can be categorized/identified as urgent or noon-urgent; one message may be analyzed and understood to include content that such as, “Call me immediately, I need to go to the emergency room.” This message may be classified as urgent. Another exemplary message may include content stating, “Have you seen the Nationals record? They are on a hot streak!” Such a message may be classified as non-urgent [0047]); Grost in combination with Goluguri teaches  determining the notification type depending on the importance when it is identified that the type of the text message is the public warning text (i.e., allowing text message warning of an emergency situation [0027]).

Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record fail to teach detect disaster information including at least one of disaster type information, disaster occurrence location information, or disaster response information; andAttorney Docket No. 15438-1645 determine notification content depending on the disaster information.., wherein the notification content includes at least one of a proposal for changing a driving route of the vehicle, a proposal for managing the vehicle, or a proposal for related information about the public warning text.  
Claims 5-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643